DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The amendment of 03/24/2021 has been entered. Claims 16-17, 20-21, and 26-40 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	The rejection of claims 38-40 under 35 U.S.C. 112(b) as being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 03/24/2021, which removed the phrases “such as” and “or the like” from the claims.
	All rejections of the claims under 35 U.S.C. 103(a) set forth in the previous Office action are withdrawn in light of the amendment of 03/24/2021, which added specific values for the thickness of the culture layer and the height of the frame layer to the independent claims. Applicant’s arguments that the previously cited references do not teach or suggest these heights and that culture sheets with the instantly claimed characteristics demonstrate unexpected improvements in suppressed leakage of test liquids and suppressed drying of the culture medium set forth in the remarks of 03/24/2021 have been found persuasive.
withdrawn in light of the terminal disclaimer filed on 08/30/2016 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 13/575906, now US Patent No. 10563167. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with James E. Armstrong on 05/20/2021.

	IN THE CLAIMS:

	In claim 16, line 6, please omit ‘sheet is formed at an outer boundary’ and replace with –sheet, is formed at an outer boundary--.

	In claim 32, line 1, please omit ‘according to claim 16’ and replace with –according to claim 33--.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Kayoko, Janik, and Mathus, as discussed in the previous Office action. However, these references do not teach or suggest the specific thicknesses of the culture layer and the frame layer as recited in the independent instant claims of 03/24/2021. As noted above, Applicant has provided evidence in the remarks of 03/24/2021 that culture sheets with the instantly claimed characteristics demonstrate unexpected improvements in suppressed leakage of test liquids and suppressed drying of the culture medium, which have been found persuasive. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16-17, 20-21, and 26-40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/20/2021